DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Allowable Subject Matter
Claims 1-10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of a method for assembling a force sensor, the method involves removing a sense die material from a bottom portion of a sense die while not removing the sense die material from a top portion of the sense die, the sense die material is removed around edges of a bottom face of the sense die for leaving the sense die material at a center to form a bottom support, in independent claims 1, 10 and 17 when combined with the limitations of sense elements are applied to the top portion of the sense die, a sense die adhesive being applied to a place, where the sense die material is removed, the sense die is secured to a substrate with the bottom support of the sense die set between the top portion of the sense die and the substrate by using the adhesive also in independent claims 1, 10 and 17 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-10 and 13-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Wade et al. (US 9,869,598) discloses a force sensor which include a sense die assembly and methods for manufacturing the sense die assembly and the force sensor. The disclosed sense die assembly, force sensor, and methods utilize wafer-level retention to hold an actuation element in a cavity of the sense die.
Wade (US 8,316,725) discloses a force sensor is disclosed. In one illustrative embodiment, the force sensor may include a sensing die mounted to a substrate and an actuation assembly for transmitting an external force to the sensing die. The sensing die may include a diaphragm and one or more sensing elements (e.g. piezoresistive elements) positioned on the diaphragm. The actuation assembly may include a spherical member or object (e.g. ball bearing) in contact with the diaphragm, a pin member having a first end coupled to the spherical object and a second end coupled to a button member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855